FILED
                             NOT FOR PUBLICATION                            OCT 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GERRY NATA WIDJAJA,                              No. 10-70671

               Petitioner,                       Agency No. A088-110-307

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Gerry Nata Widjaja, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the new standards governing adverse

credibility determinations created by the Real ID Act. Shrestha v. Holder, 590
F.3d 1034, 1039 (9th Cir. 2010). We deny the petition for review.

      The record does not compel reversal of the agency’s adverse credibility

determination based on inconsistencies within his testimony regarding if and/or

when he told his parents he was afraid of the Muslim leader, and based on the

evasive nature of his testimony regarding who took care of him after his parents

disappeared. See id. at 1045-47 (adverse credibility finding reasonable under

totality of circumstances); Wang v. INS, 352 F.3d 1250, 1256–57 (9th Cir.2003)

(adverse credibility finding based on evasive testimony). In the absence of

credible testimony, Widjaja’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Widjaja’s CAT claim is based on the same testimony the agency

found not credible, and he points to no other evidence showing it is more likely

than not he will be tortured if returned to Indonesia, his CAT claim also fails. See

Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                     10-70671